F IL E D
                                                                      United States Court of Appeals
                                                                              Tenth Circuit
                       U N IT E D ST A T E S C O U R T O F A PP E A L S
                                                                            August 14, 2006
                                    T E N T H C IR C U IT
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court

 U N ITED STA TES O F A M ER ICA,

           Plaintiff - Appellee,
                                                             No. 05-2300
 v.                                                     (D.C. No. CR-05-1032)
                                                               (D .N.M .)
 G ERAR DO O CH O A -B IR UETA,

           Defendant - Appellant.



                              O R D E R A N D JU D G M E N T *


Before K E L L Y , M cK A Y , and L U C E R O , Circuit Judges. * *


       Defendant-Appellant Gerardo Ochoa-Birueta pled guilty to an information

charging re-entry of a deported alien previously convicted of an aggravated

felony 1 in violation of 8 U.S.C. § 1326(a)(1) & (2), and 8 U.S.C. § 1326(b)(2).



       *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
       1
        A California conviction for possession for sale of a controlled substance
for which he w as sentenced to two years.
W ith an offense level of 21 and a criminal history category of II, he was

sentenced to 41 months imprisonment (the low end of the guideline range) and

two years supervised release. Counsel has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), and sent M r. Ochoa-Birueta a copy. This court

also advised M r. O choa-Birueta that any response brief was due within 30 days.

Counsel also seeks to w ithdraw . See 10th Cir. R. 46.4(B).

      Pursuant to Anders, we must conduct a “full examination of all the

proceedings” to determine if M r. Ochoa-Birueta’s appeal is wholly frivolous. 386

U.S. at 744. At sentencing, counsel argued for a sentence of one year and a day

based upon several factors, including M r. Ochoa-Birueta’s youth. The district

court was unmoved and did not vary from the Guidelines sentence, although the

court sentenced at the low end. Counsel identifies ineffective assistance as the

one possible issue (non-meritorious) for appeal. W e see no grounds for

ineffective assistance here–moreover, such claims are generally better suited for

review under 28 U.S.C. § 2255. See United States v. Galloway, 56 F.3d 1239,

1240 (10th Cir. 1995) (en banc). W e note that M r. Ochoa-Birueta’s sentence

within the Guidelines is presumptively reasonable. United States v. Kristl, 437

F.3d 1050, 1054 (10th C ir. 2006). Based on our review of the record, we

conclude there are no non-frivolous issues for appeal.




                                         -2-
      Accordingly, we D ISM ISS this appeal as frivolous and GRANT counsel’s

motion to withdraw.


                                    Entered for the Court


                                    Paul J. Kelly, Jr.
                                    Circuit Judge




                                     -3-